Citation Nr: 0123157	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral hip 
replacement, claimed as avascular necrosis of bones due to 
cold injury.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 through 
May 1954.  The veteran's period of service includes 10 months 
spent in Korea.  He received two Bronze Stars for service.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This case comes to the Board on appeal from a May 2001 rating 
decision of the RO in Montgomery, Alabama that denied the 
veteran's claim for entitlement to service connection for hip 
replacement, claimed as avascular necrosis due to a cold 
injury.  The veteran expressed his disagreement in a NOD 
filed in May 2001 and a SOC was issued in June 2001.  The 
veteran perfected his appeal in July 2001.


REMAND

In November 2000, when the veteran submitted this claim for 
service connection, he included a statement from his private 
physician.  This statement expressed the physician's opinion 
that the veteran underwent a bilateral hip replacement due to 
avascular necrosis, which has been reported to be associated 
with cases involving cold injuries.

A review of the veteran's service medical records does not 
show that he was treated for cold injuries while in service.  
However, the Board notes that documentation of such injuries 
may be lacking due to battlefield conditions.  We also note 
that the veteran's service personnel records have not been 
associated with the claims file.  The veteran's Report from 
Separation from Service, Form DD 214, indicates he spent 10 
months in Korea, but the dates are unspecified.

Upon further review of the claims file, we observe that no 
medical records relating to the veteran's hip replacement, 
from treatment received for the symptoms leading up to it, or 
from post-operative treatment, have been associated with the 
claims file.  We also note that the veteran has not been 
afforded a VA cold injury examination.

Based upon the foregoing, the Board believes additional 
development, consisting of first obtaining and associating 
with the claims file the veteran's relevant treatment records 
and his service personnel records, and then scheduling the 
veteran for a VA cold injury examination, should be conducted 
before it renders a final determination in this matter.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations were recently promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action, as required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and implementing 
regulations promulgated on August 29, 
2001, are fully complied with and 
satisfied.

2. The RO should obtain and associate with 
the claims file the veteran's service 
personnel records.

3. The RO should request, in writing, that 
the veteran provide the names and 
addresses of all medical care providers 
who treated him for the conditions leading 
up to his bilateral hip replacement 
surgery, the surgeons and hospital where 
the procedure was performed, and those who 
treated him subsequent to this surgery and 
continuing to present day.  After securing 
the necessary authorizations, the RO 
should attempt to obtain all relevant 
treatment records and associate these 
records with the claims file.

4. After the foregoing development is 
completed, the RO should schedule the 
veteran for a VA cold injury examination.  
The purpose of this examination will be to 
determine (1) whether the veteran 
sustained a cold injury while serving in 
Korea and, if so, (2) whether there is a 
nexus between such a cold injury and the 
condition the veteran developed which led 
to his bilateral hip replacement.

     The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The report of 
examination should include a detailed 
account of all manifestations of 
orthopedic symptoms, including avascular 
necrosis.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is requested, if possible, to 
indicate:

1) the exact nature of the veteran's 
current hip condition.

2) whether cold injury caused the type 
of avascular necrosis observed in 
x-rays taken by the veteran's 
private physician.

3) whether the veteran's bilateral hip 
replacements can be causally linked 
to a cold injury sustained in 
service, but first It would be 
helpful to the Board if manifested 
years or decades later.
the physician expressed his or her 
opinions 
4) using the terms likely, unlikely, 
or as likely as not.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


